FREEDMAN & GOLDBERG CERTIFIED PUBLIC ACCOUNTANTS A PROFESSIONAL CORPORATION ERIC W. FREEDMAN MICHAEL GOLDBERG JULIE A. CHEEK KAREN E. LONG MICHAEL GOULD 31, SUITE 200 FARMINGTON HILLS, MICHIGAN 48334 (248) 626-2400 FAX: (248) 626-4298 GLORIA K. MOORE BETTY J. POWELL JUDITH A. COOPER SALLY LISCOMB August 27, 2010 Securities and Exchange Commission treet, N.E. Washington, DC20549 Commissioners: We have received a copy of, and are in agreement with, the statements being made by Bluerock Enhanced Multifamily Trust, Inc. in Item 4.01 of its Form 8-K dated August 27, 2010, captioned “Changes in Registrant’s Certifying Accountant.” /s/ Freedman & Goldberg, CPAs, P.C. Farmington Hills, MI August 27, 2010
